REVISED JANUARY 22, 2009
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                        FILED
                               No. 08-60191                         January 21, 2009
                             Summary Calendar
                                                                 Charles R. Fulbruge III
                                                                         Clerk
PATERNE BIZABISHAKA

                                           Petitioner

v.

MARK FILIP, Acting U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A96 094 420


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Paterne Bizabishaka, a native and citizen of Burundi, petitions this court
for review of the Board of Immigrations Appeals’s (BIA) order denying his
motion to reopen based on changed country conditions. In Bizabishaka’s prior
proceedings, the BIA primarily rejected his claims for relief based on a finding
that the Tutsi dominated government of Burundi was willing to protect him from
persecution at the hands of rival ethnic Hutus. Bizabishaka now seeks to reopen


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60191

    his immigration proceedings based on a 2005 change to a Hutu dominated
government in Burundi.
      The BIA denied the motion to reopen Bizabishaka’s claims for asylum and
withholding of removal based on a finding that Bizabishaka had not offered any
evidence to corroborate his claims that his father continued to suffer persecution
at the hands of the Hutu government. An asylum applicant may be required to
provide corroborating evidence where it is reasonable to do so. Zhao v. Gonzales,
404 F.3d 295, 304 (5th Cir. 2005). We conclude that the BIA did not abuse its
discretion by denying the motion to reopen for failure to provide corroborating
evidence. See Galvez-Vergara v. Gonzales, 484 F.3d 798, 801 (5th Cir. 2007).
      However, the record also shows that the BIA failed to address
Bizabishaka’s motion to reopen in the context of his claim for relief under the
Convention Against Torture. Therefore, this matter must be remanded to the
BIA for a determination of this issue in the first instance. See Eduard v.
Ashcroft, 379 F.3d 182, 196 (5th Cir. 2004).
      Accordingly, Bizabishaka’s petition for review is GRANTED IN PART and
DENIED IN PART.         This matter is REMANDED to the BIA for further
proceedings consistent with this opinion.




                                        2